Citation Nr: 1729255	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae, prior to July 28, 2014, and higher than 10 percent, thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & P.R.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 2006 to June 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In June 2014 and June 2016, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

In a December 2014 rating decision, the RO granted an increased evaluation of 10 percent for pseudofolliculitis barbae, effective July 28, 2014.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, prior to January 11, 2016, his pseudofolliculitis barbae affected at least 5 percent but less than 20 percent of the exposed area affected.

2.  Resolving all reasonable doubt in favor of the Veteran, from January 11, 2016, the Veteran's pseudofolliculitis barbae affected 40 percent of the exposed area affected.


CONCLUSIONS OF LAW

1.  Prior to January 11, 2016, the criteria for a rating of 10 percent, but no higher, for pseudofolliculitis barbae are met.  38 U.S.C. A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.31, 4.118, Diagnostic Code 7806 (2016).

2.  From January 11, 2016, the criteria for a 30 percent rating, but no higher, for pseudofolliculitis barbae are met.  38 U.S.C. A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.31, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

Appropriate notice was provided in June 2009 and the claims were readjudicated in an August 2016 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded adequate VA medical examinations.  VBMS and Virtual VA records have been reviewed.  As such, the Board finds that all records have been associated with the claims file.

In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In June 2014, the Board remanded this claim to afford the Veteran a VA examination with a dermatologist.  The Veteran was afforded a VA examination in July 2014.  The Veteran underwent another VA examination in January 2016.  As noted by the Veteran's representative in April 2016, the July 2014 and January 2016 VA examinations were not conducted by dermatologists.  In June 2016, the Board again remanded the Veteran's claim to afford him a VA examination with a dermatologist.  A VA examination was scheduled in August 2016, but the Veteran failed to appear.  In an August 2016 Supplemental Statement of the Case, the Veteran was informed that if he could show good cause for not reporting for the VA examination, he would be rescheduled.  The Veteran and his representative responded in August 2016 that they wished to have the case forwarded to the Board immediately.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
Regarding the VA examinations of record, although not conducted by dermatologists, the Board notes that the VA examinations were otherwise conducted by medical professionals who reviewed the relevant information and provided relevant findings.  
Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Veteran seeks entitlement to an increased rating for his pseudofolliculitis barbae.  

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is required.  See Fenderson, 12 Vet. App. at 126.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for pseudofolliculitis barbae was established by a September 2007 rating decision, at which time a noncompensable rating was assigned, under Diagnostic Code 7820, effective from June 22, 2007.

In a December 2014 rating decision, the RO granted an increased evaluation of 10 percent for pseudofolliculitis barbae, effective July 28, 2014, under Diagnostic Code 7820-7806.

Pseudofolliculitis barbae is a bacterial disorder occurring chiefly in the beard.  Butts v. Brown, 5 Vet. App. 532, 536 (1993).  Thus, the Diagnostic Codes that evaluate skin disorders is appropriate.

The Veteran's pseudofolliculitis barbae is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7820-7806.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Here, the use of Diagnostic Codes 7820-7806 reflects that the Veteran's pseudofolliculitis barbae is rated as an infection of the skin not listed elsewhere in the diagnostic codes pertaining to the rating of skin disabilities codified at 38 C.F.R. § 4.118 under Diagnostic Code 7820 and that the rating assigned is based on the criteria for rating dermatitis under Diagnostic Code 7806.

Notably, the criteria for rating skin disabilities were amended by VA on September 23, 2008.  Those amendments were promulgated prior to the Veteran's claim, which was received by VA in June 2009, and are effective for claims filed, as in this case, on or after October 23, 2008.  Accordingly, the amended version of the rating criteria will be applied in this case.

Under Diagnostic Code 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Codes 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.

Under the criteria of Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Additionally, Diagnostic Code 7806 indicates the disability can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum schedular 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

Facts & Analysis

The Veteran submitted a claim for entitlement to a compensable rating in June 2009.  

The Veteran was afforded a VA examination in July 2009.  He reported that his disability had become worse since 2007, with severe breakouts on his cheeks, chin and also back.  The examiner noted that the Veteran had papules on his cheeks and chin, with a few on his upper back; they were red with no signs of infection. 

The Veteran was afforded a VA examination in February 2012.  The examiner noted that the Veteran was treated with oral medication for more than 6 weeks for his nonservice-connected acne.  The examiner stated the Veteran had superficial scarring of his facial and neck beard area with multiple small pockmarks.  He also had scattered, small pustules, all consistent with pseudofolliculitis barbae.  The examiner stated that the Veteran's scarring was miniscule and predominantly covered by his beard. 

The Veteran was afforded a VA examination in July 2014.  The examiner stated that the Veteran has a coarse beard with palpable bumps underneath the hair, but they were nonexudative and noninflammatory.  The pseudofolliculitis was noted to cover the beard area and lower posterior neckline without inflammation.  An addendum opinion was obtained in October 2014, which stated the Veteran's disability affected less than five percent of total body area and five percent to less than 20 percent of exposed area.

The Veteran stated in his December 2014 VA Form 9 that his pseudofolliculitis was continuing to spread towards his temples, as well as under his chin and the back of his neck.  

The Veteran was afforded a VA examination in January 2016.  The examiner noted that the Veteran had extensive pockmarks on his cheeks, secondary to pseudofolliculitis.  It was noted that the Veteran had inflamed papules/pustules intermittently, however, at the time, very few were present because he stopped using razors.  He indicated that he uses scissors to trim facial hair.  There was extensive scarring/pockmarks present due to prior outbreaks.  The examiner stated that the Veteran's pockmarks covered approximately 40 percent of his face.

Accordingly, after consideration of all potentially applicable rating criteria the Board finds that the Veteran is appropriately rated under Diagnostic Code 7806.  The Veteran and his representative have not argued that a different Diagnostic Code would be more appropriate, but rather have contended merely that an increased rating is warranted under the currently assigned diagnostic code.

After thorough consideration of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that prior to January 11, 2016, the Veteran is entitled to a rating of 10 percent, but no higher, under Diagnostic Code 7806, based on the Veteran's pseudofolliculitis affecting at least 5 percent but less than 20 percent of exposed areas.  See e.g. July 2015 VA examination.  The Board notes that during the July 2009 VA examination, the Veteran's disability was noted to affect less than 5 percent of the body and less than 5 percent of exposed areas.  Also of note, the February 2012 VA examiner failed to indicate the percentage of area affected.  However, the Board recognizes that the Veteran's disability is manifested by periods of active flare-ups as well as periods of remission.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's pseudofolliculitis barbae warrants a 10 percent rating under Diagnostic Code 7806, for the entire appeal period prior to January 11, 2016.  

A rating higher than 10 percent for this period is not warranted, as there is no evidence that the Veteran's disability affected 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas, or that he required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly during the prior 12 month period.  The evidence prior to January 11, 2016 also does not indicate that the Veteran had visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement, as required by Diagnostic Code 7800.

From January 11, 2016, the Board finds the Veteran is entitled to a rating of 30 percent, but no higher, based on the VA examination on January 11, 2016 that reported 40 percent of his face, an exposed area, was affected by pockmarks from his pseudofolliculitis barbae.  

A rating higher than 30 percent for this time period is not warranted, as the evidence does not indicate that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or that he required constant or near-constant systemic therapy during the prior 12-month period.  The Veteran's disability was also not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement, as required by Diagnostic Code 7800.

The Board finds that no higher or alternative rating under a different diagnostic code can be applied.  Diagnostic Codes 7801 and 7802 do not apply because the Veteran does not have scars not of the head, face, or neck that are due to his pseudofolliculitis barbae.  Diagnostic Codes 7804 and 7805 do not apply because his scars are not unstable or painful, nor do they have any disabling effects that are not contemplated by Diagnostic Code 7806.  Finally, the Veteran does not otherwise have diagnoses or symptoms that more closely approximate those necessary for ratings under Diagnostic Codes 7807 thru 7819 or 7821 thru 7833.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In particular, a skin disorder is clearly a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  Thus, the Board finds that based on the overall evidence of record, including the Veteran's lay statements, and resolving all reasonable doubt in favor of the Veteran, the severity of his pseudofolliculitis barbae is in accord with the level of impairment contemplated by the criteria for a 10 percent rating, prior to January 11, 2016, and a rating of 30 percent, thereafter.  To this extent, the appeal is granted.

      (CONTINUED ON NEXT PAGE)









ORDER

Prior to January 11, 2016, entitlement to a rating of 10 percent, but no higher, for pseudofolliculitis barbae, is granted, subject to the laws and regulations controlling the award of monetary benefits.

From January 11, 2016, entitlement to a rating of 30 percent, but no higher, for pseudofolliculitis barbae is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


